DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/794,459, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 1, lines 7-10: a recess “in the ring structure dropping beneath the upper edge of the heart- shaped self-expanding unit toward an apex of the heart and defining a 
Claim 1, lines 11-14: wherein the recess defines an open region “extending from below the upper edge of the heart-shaped self-expanding unit and through the upper edge of the heart-shaped self-expanding unit, wherein the open region corresponds to an anatomical structure of the heart”
Claim 1, lines 15-16: a sleeve coupled to the frame structure and sized to fit about the apex “and at least a portion of ventricles of the heart”
Claim 1, lines 22-24: “wherein the heart-shaped self-expanding unit automatically transforms from the collapsed state to an expanded state upon release in the pericardium of the patient”

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/794,459, filed on 07/08/2015.

Information Disclosure Statement
The listing of references in the specification (page 1, lines 24-26) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because:
In line 1, “the administration” should be changed to “administration”
In line 1, “the epicardial surface” should be changed to “an epicardial surface”
In line 1, “the heart” should be changed to “a heart”
In line 4, “the substance” should be changed to “the substances”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, line 9, “the diameter” should be changed to “a diameter”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, lines 7-10 recite: a recess “in the ring structure dropping beneath the upper edge of the heart-shaped self-expanding unit toward an apex of the heart and defining a break in the diameter of the upper edge of the frame structure defined by the ring structure”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/794,459. Instead Figure 2 shows recess 12 above the ring structure 1 and above the upper edge (top edge of 1) away from the apex of the heart.
	In regards to claim 1, lines 11-14 recite: wherein the recess defines an open region “extending from below the upper edge of the heart-shaped self-expanding unit and through the upper edge of the heart-shaped self-expanding unit, wherein the open region corresponds to an anatomical structure of the heart”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/794,459. Instead Figure 2 shows recess 12 above the upper edge (top edge of 1).
	In regards to claim 1, lines 15-16 recite: a sleeve coupled to the frame structure and sized to fit about the apex “and at least a portion of ventricles of the heart”; however, such is new matter not described in the original Specification of prior-filed application, Application No. 14/794,459.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildhirt et al (US 2014/0194717).
In regards to claim 1, Wildhirt et al teaches a device (Figures 1-11, embodiment 10 of a device) for administration of a substance to a surface of a heart of a patient, comprising: 
a heart-shaped self-expanding (paragraph [0040]: self-expanding) unit (Figure 3), comprising 
a frame structure (sheath 2) for at least partially encircling a circumference of the heart, the frame structure comprising 
a ring structure (loop 26 at the upper edge) defining an upper edge of the heart-shaped self-expanding unit
a recess (paragraph [0011]: openings, holes) in the ring structure dropping beneath the upper edge of the heart-shaped self-expanding unit 
wherein the recess defines an open region (paragraph [0011]: openings, holes) extending from below the upper edge of the heart-shaped self-expanding unit and through the upper edge of the heart-shaped self-expanding unit, wherein the open region corresponds to an anatomical structure of the heart (Figure 8) 
a sleeve (sleeve 7) coupled to the frame structure and sized to fit about the apex and at least a portion of ventricles of the heart (Figures 3-4b), wherein the sleeve comprises an internal contour that corresponds to a natural outer contour of the heart of the patient (Figure 3)
a plurality of expandable chambers (expandable units 71,72) configured to selectively apply pressure to the heart via hydraulic or pneumatic actuation (paragraph [0059]: The expandable unit (71, 72) can be a hydraulic or a pneumatic chamber... The expandable unit (71, 72) can be designed to apply pressure to the heart (61))
wherein the heart-shaped self-expanding unit is configured for introduction into a pericardium of the patient in a collapsed state (Figures 5-7)(paragraph [0064]: compressed state), 
wherein the heart-shaped self-expanding unit automatically transforms from the collapsed state to an expanded state upon release in the pericardium of the patient (Figures 5-8)
a substance carrier (membrane 21) for delivering the substance (paragraph [0012]: active substance)(paragraph [0058]: active pharmaceutical agent), wherein the substance carrier is coupled to the heart-shaped self-expanding unit (paragraph [0012]: sheath can be covered with a membrane)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783